Mr. Justice Scholfield delivered the opinion of the court. 4. Husband and wife, § 202*—when wife may recover for services. A married woman may recover for board, lodging and washing for the defendant, although he may not be aware that her husband consented to the making of the contract. 5. Evidence, § 461*—when weight of conflicting evidence for jury. When evidence is conflicting its weight is to be determined by the jury. 6. Appeal and ebbob, § 1411*—when verdict on conflicting evidence not disturbed. A verdict will not be set aside by the Appellate Court where the testimony is conflicting, although the finding is against the weight of the evidence, unless it appears that the jury acted under passion or prejudice. 7. New tbial, § 67*—when not granted for evidence not discovered subsequent to trial. A new trial will not be granted for newly-discovered evidence which does not appear to have been discovered since the trial. 8. New tbial, § 68*—when not granted for newly-discovered cumulative evidence. A new trial will not be granted for newly-discovered evidence which is merely cumulative. 9. Husband and wife, § 202*—when evidence sufficient to sustain verdict for wife for labor. A judgment in favor of a married woman for board, lodging and washing for the defendant, held sustained by the evidence. . '